Citation Nr: 0720293	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran is competent to handle disbursement of 
funds.


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancé


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel







INTRODUCTION

The veteran had active service from December 1968 through 
June 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has appealed the finding that he is incompetent 
for VA purposes.  The current finding of mental incompetence 
for VA purposes was originally based on information recorded 
in a VA physician's report of January 2001, then confirmed 
based on the report of a VA mental disorders examination 
performed in November 2003.  Regarding the veteran's 
competency, the November 2003 VA examiner stated that he 
"did not find sufficient evidence in today's examination 
suggesting that the veteran was competent to manage his 
funds."  Aside from this opinion, there is no current 
medical evidence in the claims folder since the VA outpatient 
treatment records dated in November 2001.  There has been no 
examination to determine the veteran's current level of 
competency in more than three years.

The veteran, at his March 2006 Board hearing, provided sworn 
testimony that he is competent and that he, in fact, pays his 
bills monthly to support two separate households.

According to 38 C.F.R. § 3.353 (2006), the regulation 
governing competency determinations, reexamination may be 
requested if necessary to properly evaluate the extent of 
disability. See 38 C.F.R. § 3.327(d) (2006).  In view of the 
examiner's November 2003 opinion, which appeared specific to 
the day, as well as the length of time that has elapsed since 
the veteran was last fully examined, and the absence of 
recent medical evidence showing the current severity of his 
service-connected mental disability, a current VA examination 
should be conducted and further findings regarding the 
competency question should be obtained before the appeal as 
to whether the veteran is capable of managing his own funds 
is reviewed.

When the case is reviewed following completion of all 
necessary development, the correct standard for determining 
competency must be applied. Under the governing regulation, a 
mentally incompetent person is one who, because of injury or 
disease, lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation. 38 C.F.R. § 3.353 (2006).  Where there is 
doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant, non-duplicative 
VA treatment records for the veteran.

2.  Arrange for the veteran to be 
interviewed in person by a VA field 
examiner for the purpose of obtaining 
information regarding his current living 
circumstances and social and occupational 
adjustment. The field examiner should 
obtain any additional personal information 
about the veteran that may eventually be 
necessary for the appointment of another 
fiduciary if the finding of incompetence 
is continued. The field examiner should be 
provided with a copy of this remand.

If initial efforts to schedule a field 
examination are unsuccessful, efforts 
should continue until the veteran is 
contacted and the necessary information is 
obtained.



3.  Afford the veteran a VA special 
psychiatric examination in order to 
ascertain the severity of the veteran's 
PTSD and/or other psychiatric disability, 
and determine whether his mental 
disability renders him incompetent for VA 
purposes. The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
in connection with the examination. The 
examiner should address the following 
medical issues:

(a) Describe in detail all manifestations 
of PTSD and any other psychiatric 
disability, and assign an appropriate 
diagnosis, including a Global Assessment 
of Functioning (GAF) score on Axis V.

(b) Express an opinion as to whether the 
veteran, because of the PTSD and any other 
psychiatric disability, lacks the mental 
capacity to contract or to manage his or 
her own affairs, including disbursement of 
funds, without limitation.

The opinions expressed by the examiner 
must be accompanied by a complete 
rationale

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



